El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública de Io. de diciembre de 1919, la mer-cantil J. M. Blanco y Oía., en liquidación, por voz y nombre de su liquidador Agustín Blanco vendió y trasmitió a su socio José María Blanco González, a título de dación en pago parcial de sus haberes sociales, dos fincas urbanas pertene-cientes a dicha sociedad e inscritas como tales en el registro de la propiedad, por precio de $30,000 que la sociedad tras-mátente declaró recibidos del adqnirente mediante cargo de dicha suma hecho a Blanco González en su cuenta corriente.
El anterior documento fue presentado para su inscrip-ción en el Registro de la Propiedad de San Juan, -acompa-ñado de otros de los cuales resulta: Primero, que por escri-*173tura de 10 de mayo de 1917 José María Blanco González, José Lacosta Izquierdo, Agustín Blanco Geigel y Juan Serra De-fontaine, como socios colectivos, y Francisco Garabís Mar-tínez como dependiente interesado, constituyeron una socie-dad mercantil bajo la forma regular colectiva, por término de un año, o sea desde Io. de abril de 1917 a 31 de marzo de 1918; segundo, que por otra escritura de 19 de julio de 1919 los cuatro socios colectivos y el empleado dependiente interesado, declararon que no obstante haber vencido el plazo de la sociedad desde 31 de marzo de 1918 habían continuado asociados por tácito acuerdo hasta el 4 de julio de 1919, rea-lizando negocios bajo las mismas estipulaciones de la escri-tura de constitución de sociedad, y ratificaron todas las ope-raciones así efectuadas, declarando extinguida la sociedad a partir de la fecha indicada, 4 de julio de 1919; y tercero, que por otra escritura pública de 17 de octubre de 1919 los socios José Lacosta Izquierdo y Juan Serra Defontaine ce-dieron y trasmitieron al socio José María Blanco González, por precio cierto y entregado de presente, cuantos derechos, haberes y participaciones tenían y les correspondían en la mercantil J. M. Blanco y Oía., desde su constitución hasta su extinción en 4 de julio de 1919 y posteriormente en su período de liquidación, hasta el día 7 de octubre citado, al efecto de que el cesionario José María Blanco González, a partir de esa cesión de haberes fuera tenido y considerado como único dueño y poseedor de cuanto a los cedentes co-rrespondía y pudiera corresponder en la mercantil J. M. Blanco y Cía.
El registrador denegó la inscripción de la escritura de Io. de diciembre de 1919, de dación en pago parcial ele ha ■ beres sociales a José María Blanco González, por medio de nota que dice así:
“Denegada la, inscripción del precedente documento por los si-guientes motivos: que el mismo está en contradicción con la escritura de cesión de derechos y acciones que se relaciona y acompaña por la razón de que, habiendo adquirido don José María Blanco los dere-*174chos sociales de -todas clases que tenían los anteriores socios don José Lacosta y don Juan Serra, en cuyo traspaso, por haberse veri-ficado con posterioridad a la fecha de la disolución de la compañía deben considerarse y se consideran incluidos los derechos y parti-cipaciones que a los mismos pudieran corresponder en los inmuebles que pertenecieron a la sociedad, en esta escritura dicha firma tras-mite la totalidad de las fincas a don José María Blanco como si realmente fuera dueño de ellas, lo que no resulta, tanto por virtud de la disolución como por la cesión verificada por Lacosta y Serra, porque dichos títulos de disolución y de cesión posterior son tras-lativos de dominio que deben ser inscritos y su inscripción no se ha solicitado, pero la cual aunque se practicara no constituiría razón para subsanar el defecto consistente en la contradicción indicada; y tomada en su lugar anotación preventiva por término legal en los libros, folios, fincas y anotaciones expresadas al margen de la descripción, conforme a la sentencia de 28 de julio de 1919, Porto Rico Fruit Exchange. Se han tenido a la vista otros documentos. San Juan, 17 de diciembre de 1919. El Registrador, Rafael Ti-rado Verrier.”
La nota transcrita está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto.
Gomo se ve, la nota recurrida se funda en la contradic-ción que encuentra el registrador entre la escritura de da-ción en pago ele haberes sociales de Io. de diciembre de 1919, y la otra escritura de.cesión de haberes sociales de 17 de octubre de 1919, y además en que la escritura de cesión de haberes sociales no ha sido inscrita en el registro ni se ha solicitado su inscripción, anticipando el registrador la idea de que aunque su inscripción se practicara no quedaría sub-sanado el defecto consistente en la contradicción ya indicada.
J. M. Blanco y Cía. es una entidad jurídica con perso-nalidád propia que desde la fecha de su constitución la ca-pacita legalmente para adquirir y poseer bienes de toda clase y para celebrar cualesquiera actos y contratos, y sus socios al ingresar en ella conservan, independientemente de todo nexo social, como personas naturales, su capacidad para establecer relaciones jurídicas no sólo entre sí sino con la sociedad misma y con terceras personas.
*175Y esa independencia de personalidades subsiste durante la vida legal de la sociedad y mientras se- opera su liqui-dación, siendo consecuencia de ello que también lian de co-existir separados y distintos en todo tiempo los bienes que dentro de sus respectivas capacidades hayan adquirido la sociedad y los socios. Los bienes adquiridos por la socie-dad constituirán su propiedad colectiva y los del socio o socios su propiedad individual.
Ahora bien, J. M. Blanco y Cía. adquirió durante su vida social las dos fincas urbanas de que se trata en el pre-sente recurso, habiendo venido a formar parte-del haber social y nadie más que dicha sociedad podía disponer ele ellas.' Al otorgarse la escritura de 17 de octubre ele 1919, de cesión de haberes sociales por José Laeosta y Juan Serra a favor > de José María Blanco, no se hizo más innovación con rela-ción ál haber social que la de adquirir José María Blanco González cuantos derechos y haberes correspondían en la so-ciedad J. M. Blanco y Cía. a Laeosta y Serra, de modo que la parte que pudiera corresponder a José María Blanco Gon-zález quedó aumentada con la de Laeosta y Serra; y como éstos no tenían participación alguna dominical en las casas de que se trata, tampoco pudo adquirirla Blanco González que como cesionario no podía adquirir más derechos que los de los cedentes, por el principio tan conocido de que nemo dot quod non habet.
José Laeosta Izquierdo y Juan Serra Defontaine no fue-ron nunca copropietarios o condueños de las casas en cues-tión, pues la propiedad de ellas radicó y ha estado vinculada siempre en la entidad jurídica J. M.. Blanco y Cía., y a su • favor ■ estaban inscritas en el registro, lo cual no impedía que Laeosta y Serra, que tenían interés en dicha sociedad pu-dieran trasmitir a otra persona ese interés con el consenti-miento de los demás socios, según el artículo 143 del Código de Comercio, más no derecho dominical alguno. La anterior doctrina fué establecida por esta Corte Suprema en el-caso de González v. Méndez et al., 8 D. P. R. 258, en el cual si bien *176hubo disidencia entre los jueces, no afectó a" ese extremo. La ide.a, de lo colectivo es una antítesis de lo común, puesto que el colectivismo atribuye a la entidad representada en la persona jurídica el dominio, sin que los miembros de la colectividad sean realmente otra cosa que meros usufructua-rios de las utilidades de esta, nunca verdaderos condueños o copropietarios. Manresa, tomo 3, página 393, (edición de 1910).
Entendemos que la escritura de cesión de haberes socia-les por Lacosta y Serra a favor de José María Blanco, de 17 de octubre de 1919 y la otra escritura de dación en pago de haberes sociales por J. M. Blanco y Oía. a favor de José María Blanco González, de Io. de diciembre de 1919, lejos de ser antagónicas o contrarias son armónicas, pues la se-gunda de dichas escrituras tiende a llevar a efecto a lo menos parcialmente el pago a José María Blanco González de lo que le correspondía en la sociedad de J. M. Blanco y C'ía. tanto por derecho propio como por cesión de Lacosta y Serra.
Y la circunstancia de que la sociedad J. M. Blanco y (Ja. se declarara disuelta desde el 4 de julio de 1919 y quedara desde entonces en liquidación, o sea con anterioridad a la fecha de 17 de octubre de 1919 en que tuvo lugar la cesión de haberes sociales por Lacosta y Serra a favor de Blanco González, no impide que sea aplicable al presente caso la doctrina legal' que dejamos expuesta, pues aunque una so ciedad haya sido disuelta continúa su personalidad bajo la representación de los liquidadores a los efectos de la liqui-dación que expresa el artículo 228 del Código ele Comercio. 4 D. P. R. 289. Lacosta y Serra por virtud de la extinción de la sociedad no adquirieron sobre los bienes de ella dere-chos dominicales que aun no tenían. Esos derechos habían de ser adquiridos por ellos al verificarse mediante adjudi-cación de determinados bienes el pago del haber o interés que tuvieran en la sociedad.
La escritura de cesión'de haberes sociales, de 17 de octu-*177bre de 1919, no era traslativa de derechos dominicales sobre bienes inmuebles o derechos reales, como dejamos estable-cido, sino qne estaba limitada a nna cesión de haberes o de-rechos, de índole extrictamente personal, y por tanto la ins-cripción previa de la referida' escritura en el registro no era necesaria para la inscripción de las dos casas dadas en pago parcial de haberes sociales a José María Blanco González por J. M. Blanco y Cía. mediante la escritura de Io. de diciembre de 1919.
Nuestra resolución en el caso de Porto Rico Fruit Exchange, de 28 de julio de 1919, no es ele aplicación al pre-sente, como lo demuestra el examen de la misma.
Nos hemos limitado a examinar las cuestiones envueltas en la nota recurrida, por no sernos dable considerar otras, que en dicha nota no han sido levantadas por el registrador»
Por las razones expuestas es de revocarse la nota apelada,, ordenándose la inscripción denegada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.